Citation Nr: 0028576	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  97-05 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
post-operative residuals of perianal warts.

2.  Entitlement to an effective date earlier than May 19, 
1998, for a 30 percent evaluation for right knee strain with 
early degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1983.

The instant appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in North Little Rock, Arkansas, which denied a claim 
for to an increased (compensable) rating for post-operative 
residuals of perianal warts.  That decision also granted a 
claim for an increased rating, to 30 percent, for right knee 
strain with early degenerative joint disease and assigned an 
effective date of May 19, 1998, for the increase.

The Board of Veterans' Appeals (Board) notes that two 
additional issues had been on appeal: entitlement to an 
increased (compensable) rating for right knee strain with 
early degenerative joint disease and entitlement to service 
connection for a left knee disorder.  These issues were the 
subject of a Board remand in March 1998.  Subsequent to that 
remand, the United States Court of Appeals for Veterans 
Claims (Court) held that issues like the veteran's claim for 
a higher rating for the right knee disorder were more 
appropriately termed "initial ratings" as opposed to 
"increased ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Regardless, the Board finds that the veteran has 
withdrawn both claims which were the subject of the 1998 
remand.  38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. 
§ 20.204(b), (c) (1999).  In an April 1999 written statement 
and during his January 2000 hearing, the veteran indicated 
that he wished to withdraw the claim for a higher rating for 
the right knee disorder.  Likewise, in a November 1999 
written statement, he indicated that he desired to withdraw 
the left knee claim. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's perianal warts claim has been developed.

2.  The veteran's service-connected post-operative residuals 
of perianal warts are manifested by essentially normal 
examination with complaints of pain after a bowel movement, 
occasional small amounts of bleeding, and dampness, which was 
medically attributed to his obesity.  There is no evidence of 
recurrence of warts.

3.  The veteran separated from service in September 1983.

4.  Service connection has been established for right knee 
strain with early degenerative joint disease from February 
24, 1995, date of receipt of claim.

5.  The competent medical evidence first showing that the 
service-connected right knee strain with early degenerative 
joint disease more nearly approximated severe recurrent 
subluxation or lateral instability dates from May 19, 1998, 
but no earlier.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for post-operative 
residuals of perianal warts have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.1, 4.7, 4.31, 
4.118, Diagnostic Code 7805 (1999).

2.  The criteria for an effective date for a 30 percent 
schedular evaluation for right knee strain with early 
degenerative joint disease prior to May 19, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a), (b), 5110 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.7, Diagnostic 
Code 5010-5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating for perianal warts

As a preliminary matter, the Board finds that the claim for a 
compensable rating is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the veteran has presented a 
claim which is plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992).  He has undergone recent VA 
examinations, and service medical records and VA and private 
treatment records have been associated with the claims 
folder.  The record does not reveal any additional sources of 
information which may be pertinent to the perianal warts 
claim.  The Board accordingly finds the duty to assist him, 
mandated by 38 U.S.C.A. § 5107, has been satisfied.  
Furthermore, the undersigned finds that this case has been 
adequately developed for appellate purposes.  A disposition 
on the merits is now in order.

In evaluating the veteran's request for a higher evaluation, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Where a zero percent rating is not provided in 
a diagnostic code, a noncompensable evaluation will be 
assigned where the requirements for a compensable evaluation 
are not shown.  38 C.F.R. § 4.31 (1999).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 1991). 

The service medical records reveal that the veteran had 
venereal warts removed from the rectum in September 1982.  He 
contends, in essence, that residual disability stemming from 
this treatment in service is of sufficient severity to 
warrant a compensable rating.  The service medical records 
show no further complaints, treatment, or diagnosis regarding 
perianal warts.  Clinical evaluation of the rectum during his 
September 1983 separation examination was noted to be normal.

The veteran filed a claim for service connection for 
hemorrhoids in November 1995.  VA treatment records that 
month noted several small, external hemorrhoids, and he was 
prescribed a cream.  A review of private and VA treatment 
records dated from 1990 to February 2000 does not reveal 
significant complaints, treatment, or diagnosis of perianal 
warts.  

During a March 1997 VA examination, the veteran reported that 
his perianal warts were removed with a laser in service and 
that he was told that he might have some irritation of the 
skin afterwards.  He reported that he had experienced 
irritation with inflammation that required the use of a 
cream.  A small amount of bright red blood was reported when 
he strained with bowel movements.  Symptoms of pruritus ani 
were noted to be worse with diarrhea, which he had rarely.  
His symptoms also worsened when he was hot, sweaty, or 
physically active.  Physical examination revealed a well-
healed anal orifice.  Digital examination and sphincter tone 
was normal, and no rectal lesions or warts were noted.  At 
the time of the examination, the skin about the perianal area 
was normal in appearance.  The impression was pruritus ani 
following removal of perianal warts.  

During a November 1998 VA examination, the veteran reported 
that he had been treated with medication twice since the 
laser surgery in service; however, he noted that he had no 
had treatment in years.  He reported a tendency to irritating 
moistness in the perianal area.  He also reported occasional 
bleeding when he cleans himself which is always a small 
amount of bright red blood.  He reported occasional bleeding 
without bowel movements, and he reported pain for an hour or 
two after bowel movements.  He reported using a hemorrhoid 
ointment, and he stated that he had not had any recurrence of 
the warts to his knowledge.  

Physical examination revealed normal skin of the perianal 
area with no external hemorrhoids, warts or skin lesions.  
The sphincter tone was good.  No blood or rectal masses were 
noted.  The dampness he reported was attributed to his 
obesity.  The Board has also considered the veteran's 
testimony during his January 2000 hearing wherein he stated 
that he wears an adult diaper for bleeding for the warts and 
that he received VA treatment for them every three months.

The post-operative residuals of perianal warts are currently 
rated noncompensably disabling under Diagnostic Code 7805 as 
analogous to a scar.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999).  That Diagnostic Code provides that ratings are to be 
based on limitation of the affected part.  Id.  As there is 
no competent evidence of scarring or any other functional 
limitation due to the removal of the perianal warts in 
service, the Board finds that a compensable rating under 
Diagnostic Code 7805 is not warranted.

The Board has also considered the application of various 
Diagnostic Codes for the digestive system in this case.  The 
Board notes that Diagnostic Codes 7332 to 7335, which concern 
rectal disabilities, are not for application as the competent 
evidence of record does not show impairment of sphincter 
control or rectal stricture or prolapse due to the service-
connected post-operative residuals of perianal warts.  In 
addition, Diagnostic Code 7336, for hemorrhoids, has been 
considered by analogy.  Diagnostic Code 7336 provides for a 
noncompensable disability evaluation for mild or moderate 
hemorrhoids.  38 C.F.R. § 4.114, Diagnostic Code 7336 (1999).  
However, based on the medical evidence above, the Board finds 
that the veteran's service-connected post-operative residuals 
of perianal warts are productive of no more than mild or 
moderate disability under Diagnostic Code 7336.  Thus, a 
higher rating is not warranted under that Diagnostic Code.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Court has recently held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218,227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected post-operative residuals 
of perianal warts.

Earlier effective date

Initially, the Board finds that the veteran's effective date 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), in that he has presented a claim which 
is plausible.  Additionally, the Board finds that the 
available facts have been properly developed, and that the 
duty to assist in developing those facts is completed.  
38 U.S.C.A. § 5107 (West 1991).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
1991).

A review of the record reveals that the veteran separated 
from service in September 1983.  His original claim of 
entitlement to service connection for a "leg[] problem[]" 
was filed on February 24, 1995.  By a decision entered in 
July 1995, the RO granted his claim.  The RO assigned a 
noncompensable disability evaluation for right knee strain 
with early degenerative changes beginning on February 24, 
1995, the date of his claim.  The veteran appealed that 
decision, and a subsequent decision in February 1999 granted 
a higher rating, to 30 percent, for the right knee from May 
19, 1998, based on the findings of a VA examination on that 
date.

The veteran contends that an effective date of February 24, 
1995, the date of his original claim, is the proper date for 
the award of the 30 percent disability evaluation.  Since the 
question of the proper effective date for the veteran's 30 
percent rating for right knee strain with early degenerative 
joint disease is related to the original claim for 
compensation, and since that compensation claim was filed 
over a year after his separation from active service, the 
effective date is governed by the following provisions.  The 
effective date of an evaluation and entitlement of an award 
of compensation based on an original claim "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 1991).  The effective date for an 
award of service connection and compensation, based on an 
original claim filed more than one year after separation from 
active service, shall be "date of receipt of claim, or date 
entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(b)(2)(i) (1999).

At the time of an initial rating on a claim for service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice 
described as "staged ratings."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Disability evaluations are determined by 
the application of a schedule of ratings, which is in turn 
based on the average impairment of earning capacity caused by 
a given disability. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the 
evaluations to be assigned to the various disabilities.

The veteran's service-connected right knee disorder is 
presently evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.71a, Diagnostic Code 5010-5257.  Diagnostic 
Code 5010 for traumatic arthritis is rated as degenerative 
arthritis, Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (1999).  Diagnostic Code 5003 
provides that arthritis confirmed by X-ray is rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Code.  Ratings for limitation of extension of the 
leg range from 0 to 50 percent based upon the degree to which 
extension is limited.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1999).  For a 10 percent evaluation, extension of the 
knee must be limited to 10 degrees.  Ratings for limitation 
of flexion of the leg range from 0 to 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1999).  Again, those ratings 
are based on the degree to which flexion is limited.  For a 
10 percent rating, flexion of the knee must be limited to 45 
degrees.

Diagnostic Code 5257 applies to impairment of the knee 
manifested by recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  Diagnostic 
Code 5257 provides a 10 percent rating for slight symptoms, a 
20 percent rating for moderate symptoms, and a 30 percent 
rating for severe symptoms.  Id.

The question in this case, then, is whether a 30 percent 
disability evaluation was warranted at any time between 
February 24, 1995, the date the veteran filed his original 
claim for a right knee disorder, and May 19, 1998, the 
presently assigned effective date for the 30 percent 
disability evaluation.  The Board has reviewed all of the 
pertinent evidence of record, which includes VA treatment 
records and examination reports and records associated with 
his claim for Social Security Administration (SSA) disability 
benefits.

This evidence shows that a compensable rating for the right 
knee was not warranted prior to May 19, 1998.  In particular, 
the Board notes the findings of April 1995 VA examination and 
radiology reports show that a 30 percent rating (or, for that 
matter, a compensable rating) was not warranted at that time.  
The Board finds that the veteran's complaints and actions 
during that examination are not credible, based on the 
conclusions of the VA examiner.  This is so because the 
examination report noted that the veteran was a "poor 
historian and the history obtained may or may not be 
reliable."  Further, the examiner noted that the veteran's 
objective symptomatology significantly increased in the 
examination room.  The examiner noted that the veteran's 
gait, which was slightly stiff in the hall, "markedly 
increased" when he entered the examination room.  Similarly, 
although he was able to arise from a chair in the waiting 
room without assistance, he "had to have assistance to arise 
from the chair in the examining room."

In addition, the veteran was not cooperative during the 
examination.  He refused to perform many of the range of 
motion and joint testing exercises, including heel walk, toe 
walk, squat, and bending the knee "saying it hurt or he was 
unable to do it."  The examiner characterized this behavior 
as "voluntary guarding" and he stated that it made the 
examination difficult to complete.  Despite the veteran's 
recalcitrance, the examiner determined that range of motion 
of the knee "appeared to be within normal limits."  
Finally, the examiner diagnosed possible intoxication and 
noted that the veteran refused a drug abuse survey or blood 
alcohol test.  Other medical records show that the veteran 
has a history of substance abuse and treatment.

Other objective findings, which did not require the veteran's 
cooperation, also did not demonstrate a compensable right 
knee disability.  The examiner noted that there was no 
crepitance, deformity, muscle atrophy, effusion, or 
ligamentous laxity.  Also, the April 1995 X-rays did not show 
evidence of arthritis.  Further, VA records and SSA records 
dated from February 1995 to May 1998 do not show significant, 
complaint, treatment, or diagnosis referable to the service-
connected right knee disorder.

Thus, the medical evidence does not show that an earlier 
effective date for the award of 30 percent for the service-
connected right knee strain with early degenerative joint 
disease is warranted.  This is so because the competent 
medical evidence between February 24, 1995, and May 19, 1998, 
does not show that the veteran had limitation of flexion or 
extension of the knee to a compensable degree under 
Diagnostic Codes 5260 and 5261.  The evidence also does not 
show that traumatic arthritis was identified on X-ray during 
this time.  Thus, the facts do not show that entitlement to a 
30 percent rating, or even to a compensable rating, was 
warranted under Diagnostic Code 5010 prior to May 19, 1998.  
Likewise, the competent medical evidence of record for the 
period in question does not show that the veteran had 
recurrent subluxation or lateral instability.  Accordingly, 
the facts do not show that entitlement to a 30 percent 
rating, or even to a compensable rating, was warranted under 
Diagnostic Code 5257 prior to May 19, 1998.

Based on the 1995 examiner's findings that the veteran's 
complaints of right knee symptoms were not credible, the 
Board does not find that it was factually ascertainable prior 
to May 19, 1998, that a higher disability evaluation was 
warranted based on complaints of pain.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Under such circumstances, the Board finds that an 
earlier effective date for the award of a 30 percent 
disability rating for right knee strain with early 
degenerative joint disease is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
for the assignment of a 30 percent rating for right knee 
strain with early degenerative joint disease prior to May 19, 
1998, must be denied.


ORDER

A claim for an increased (compensable) evaluation for post-
operative residuals of perianal warts is denied.  A claim for 
an effective date earlier than May 19, 1998, for a 30 percent 
evaluation for right knee strain with early degenerative 
joint disease is denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

